Name: Commission Implementing Regulation (EU) 2017/1204 of 5 July 2017 correcting the Slovak language version of Implementing Regulation (EU) 2015/2403 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: executive power and public service;  technology and technical regulations;  international security;  defence;  trade policy;  politics and public safety
 Date Published: nan

 6.7.2017 EN Official Journal of the European Union L 173/12 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1204 of 5 July 2017 correcting the Slovak language version of Implementing Regulation (EU) 2015/2403 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (1), and in particular the second paragraph of Part III of Annex I thereto, Whereas: (1) The Slovak language version of Commission Implementing Regulation (EU) 2015/2403 (2) contains an error in Article 1(2), whereby the word unless was erroneously translated as if, thus conveying the contrary of the intended meaning. It is therefore necessary to correct the Slovak language version of the Regulation. All other language versions are not affected. (2) Implementing Regulation (EU) 2015/2403 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Directive 91/477/EEC, HAS ADOPTED THIS REGULATION: Article 1 (Does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 13.9.1991, p. 51. (2) Commission Implementing Regulation (EU) 2015/2403 of 15 December 2015 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (OJ L 333, 19.12.2015, p. 62).